The opinion of the Court was delivered by
Fenner, J.
Tire first bill of exceptions is to the refusal of a ■continuance applied for on two grounds, viz:
1st. That notice of trial and list of jurors were not legally served upon him nor in due time. It is admitted that they were delivered to him more than “two entire daj'S before the trial,” which, as to time, is a full compliance with the requirement of Sec. 992, R. S. As to the mode of service, it appears that, owing to the absence of a safe jail in the parish of Jefferson, the prisoner was confined in the jail in New Orleans, and the service was made there by the sheriff of Jefferson. Although confined in New Orleans, he was still iñ the legal custody of the sheriff of Jefferson and subject to the jurisdiction of the Jefferson court, and we think the service was properly made. The statute simply requires that the list and notice should be “ delivered," to the prisoner, and while it no doubt contemplates an official delivery, we think the requirement was fully complied with here. Besides, even had the service been irregular, there is no showing of injury, and, as ■his counsel resided in New Orleans, the presence of the prisoner there increased his convenience for consultation.
2nd. Because the defendant was deprived of the service of the counsel of his choice, who was unable to defend him by reason of the fact that he was district attorney of an adjoining district. The ground is frivolous, since it invoked a continuaee until a certain attorney should cease to be a district attorney, and thus be in a position to become his counsel, which he was not at the date of trial.
The second exception complains that the jurors were not called in the order in wdiich their names appeared on the jury list. The judge explains that the jury-list had been previously called, and certain jurors being found absent or excused their names were omitted in the ■calling in this case; that accused did not object to this until three jurors had been empanelled, and that, after his objection, the calling was made according to his wish. Certainly no error is apparent in this. ■
*830The third and fourth bills are leveled at the action of the judge in calling talesmen after exhaustion of the regular jurors present and in refusing to issue attachments for the absent jurors. The application-for attachments was not made until after three jurors had been empanelled, and the action of the judge is fully sustained by repeated-decisions of this court. State vs. Saunders, 37 Ann. 389; State vs. Farrer, 35 id., 316.
Judgment affirmed.